Citation Nr: 0924182	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2007, the Board reopened the Veteran's previously 
denied claim, but denied the claim on its merits.  In August 
2008, the Veteran and VA filed a Joint Motion to Remand the 
appeal (Joint Motion) with the United States Court of Appeals 
for Veterans Claims ("CAVC" or Court). The Joint Motion 
required the Board to consider whether the Veteran received 
adequate notice of the need to submit evidence or argument 
specifically in the context of the Board granting a petition 
to reopen a previously denied service connection claim. 

After reexamining the record in light of the Joint Motion, 
the Board has determined that the Veteran should be afforded 
a VA mental disorders examination. As part of that remand, 
the directives of the Court as stated in the Joint Motion are 
to be addressed. 

The claim is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

Evidence now of record includes an August 2003 VA fee basis 
medical examination report. The physician provided a positive 
etiology opinion. He concluded that the Veteran's present 
psychiatric disability had its onset during active military 
service. 

A VA examination is necessary before the Board may adjudicate 
the claim on the merits. The Veteran has received psychiatric 
medical treatment over many years for a long-standing 
schizophrenia diagnosis. The record contains two medical 
opinions, one positive and the other negative, regarding 
whether the Veteran's psychiatric disability was initially 
manifested during his active military service from July 1953 
to June 1955. In short, the medical record is unclear as to 
the when the initial manifestations of the Veteran's 
psychiatric disorder occurred, and the Board may not rely 
upon its own unsubstantiated medical opinion to make a 
determination. Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Given the conflicting medical evidence surrounding 
when the initial manifestations of the Veteran's disability 
occurred and the newly submitted August 2003 VA medical 
opinion, the Board finds that a VA examination is necessary 
to clarify the evidence before final adjudication of the 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  In light of the Court's directives, 
the RO/AMC will provide the Veteran with 
a "VCAA-compliant" notice as to the 
establishment of service connection for 
the psychiatric disability, the 
allocation of responsibility for 
providing and obtaining evidence, and all 
other VCAA-required advisements. 

2.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a psychiatric 
disorder that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

3.  Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will schedule the 
Veteran for VA psychiatric examination by 
an appropriate healthcare provider. The 
following considerations will govern the 
medical examination: 

(a) The claims file and a copy of this 
remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated.  

(b) The examiner must review the 
Veteran's entire history of mental 
health treatment and his reports of 
psychiatric symptoms occurring during 
his active military service.  

(c) The examiner is directed to note 
the etiology opinions of record: July 
1995 VA examination report and the 
August 2003 VA fee basis examination 
report. 

(d) Based upon review of the claims 
file and examination of the Veteran, 
the examiner must state an opinion as 
to whether the Veteran's present 
psychiatric disability had its initial 
manifestations either during active 
military service from July 1953 to June 
1955 or within the following year June 
1955 to June 1956. 

(e) The examiner must report the 
medical basis or bases for his or her 
opinion. If an opinion cannot be 
reached without resort to speculation, 
he or she should so state and further 
state what specific information is 
lacking as to providing a non-
speculative opinion. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  

   The RO/AMC's attention is called to the 
provisions of 
38 C.F.R. § 3.307(c), pertaining to 
service connection for chronic 
disorders, and which provides in part 
that a veteran who has 90 days or more 
of service may be entitled to 
presumptive service connection of a 
chronic disease that becomes manifest 
to a degree of 10 percent or more 
within one year from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. § 3.307 (2003).  Arthritis 
(i.e., degenerative joint disease) is 
one of the chronic diseases for which 
such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a).

The law also provides no presumptions may 
be invoked on the basis of advancement of 
the disease when first definitely 
diagnosed for the purpose of showing its 
existence to a degree of 10 percent 
within the applicable period.  This will 
not be interpreted as requiring that the 
disease be diagnosed in the presumptive 
period, but only that there be then shown 
by acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown 
in the prescribed period may have no 
particular significance when first 
observed, but in the light of subsequent 
developments it may gain considerable 
significance.  Cases in which a chronic 
condition is shown to exist within a 
short time following the applicable 
presumptive period, but without evidence 
of manifestations within the period, 
should be developed to determine whether 
there was symptomatology which in 
retrospect may be identified and 
evaluated as manifestation of the chronic 
disease to the required 10-percent 
degree.  38 C.F.R. § 3.307(c) (Italics 
added).





If any benefits sought remain denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


